In re Novartis Pharmaceuticals Corporation, successor by merger to Sandoz Pharmaceuticals Corporation; — Defendant; Applying For Writ of Certiorari and/or Review, Parish of Orleans, Civil District Court Div. A, No. 92-20622; to the Court of Appeal, Fourth Circuit, No. 2016-C-0428.
Granted. Under the unique facts presented, the district court did not abuse its great discretion in granting relator’s motion. Accordingly, the judgment of the court of appeal is reversed, and the judgment of the district court is reinstated.
JOHNSON, C.J., KNOLL and CLARK, JJ., would deny.